UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31,2012 oTransition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number:000-54363 INTERNAL FIXATION SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Florida 20-4580923 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5th Street, Suite 408 South Miami, FL 33143 (Address of principal executive offices)(zip code) (786)-268-0995 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated Filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the Registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x As of May18, 2012 there were 6,850,376 shares of the Company'sCommon Stock, par value $0.05 per share, issued and outstanding. INTERNAL FIXATION SYSTEMS, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 1 Condensed Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (unaudited) 2 Condensed Statements of Cash Flows for the Three Months ended March 31, 2012 and 2012 (unaudited) 3 Notes to Condensed Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 6. Exhibits 15 Signature 16 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INTERNAL FIXATION SYSTEMS, INC. CONDENSED BALANCE SHEETS March 31, December 31, ASSETS (Unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net Inventory, current portion Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Inventory, long term, net Licenses and security deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accrued salaries and related expenses $ $ Accounts payable and accrued expenses Capital lease obligations, current portion Loans and notes payable - related parties, net of discount Loans and notes payable - bridge loan financing, net of discount Loans and notes payable - convertible note, net of discount Loans and notes payable - other, current portion Derivative liability Total current liabilities LONG-TERM LIABILITIES Capital lease obligations, less current portion Convertible loans and notes payable Loans and notes payable - other, less current portion TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Common stock, $0.05 par value; 10,000,000 shares authorized, 6,813,530 and 5,729,037 issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed financial statements. 1 INTERNAL FIXATION SYSTEMS, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended March 31, Sales, net $ $ Cost of goods sold Gross profit Selling, general and administrative expenses: Officer compensation Professional fees and other compensation General and administrative expenses Selling expenses Total selling, general and administrative expenses Operating loss ) ) Other income (expense) Interest expense ) ) Gain on change in fair value of derivative liability - Loss on legal settlement ) Loss on debt conversion ) - Loss before taxes ) ) Benefit from income taxes - - Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average sharesoutstanding basic and diluted The accompanying notes are an integral part of these condensed financial statements. 2 INTERNAL FIXATION SYSTEMS, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Amortized interest on discount on loans and notes payable - related parties Amortized interest on discount on loans and notes payable - convertible notes - Stock based compensation Loss on debt conversion - Gain on change in fair value of derivative liability ) - Bad debt (benefit) expense 32 Depreciation expense Changes in operating assets and liabilities: Accounts receivable ) (8
